[Cite as State v. Kepler, 2017-Ohio-4150.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
TROY G. KEPLER                               :       Case No. CT2016-0065
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. CR2016-0145




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 5, 2016




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

GERALD V. ANDERSON, II                               KATHERINE ROSS-KINZIE
27 North Fifth Street                                250 East Broad Street
P.O. Box 189                                         Suite 1400
Zanesville, OH 43702-0189                            Columbus, OH 43215
Muskingum County, Case No. CT2016-0065                                                       2

Wise, Earle, J.

       {¶ 1} Plaintiff-Appellant, Troy Kepler, appeals the December 6, 2016 entry of the

Court of Common Pleas of Muskingum County, Ohio, sentencing him for a post-release

control violation. Defendant-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 28, 2016, the Muskingum County Grand Jury indicted appellant, a

previously convicted sex offender, on one count of failure to register address change in

violation of R.C. 2950.05. This was appellant's fifth violation for failing to register address

change (Case Nos. CR2003-0025, CR2007-0206, CR2011-0064, and CR2013-0225).

       {¶ 3} On October 24, 2016, appellant pled guilty to the charge. By entry filed

December 6, 2016, the trial court sentenced appellant to thirty months in prison,

terminated his post-release control in the 2013 case, and ordered him to serve the

remainder of his post-release control, to be served consecutively to the thirty month

sentence.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                               I

       {¶ 5} "THE TRIAL COURT ERRED WHEN IT IMPOSED A JUDICIAL-

SANCTION SENTENCE ON MR. KEPLER FOR VIOLATING A VOID POSTRELEASE-

CONTROL SANCTION AND HIS JUDICIAL-SANCTION SENTENCE IS THEREFORE

CONTRARY TO LAW."
Muskingum County, Case No. CT2016-0065                                                  3


                                            I

      {¶ 6} In his sole assignment of error, appellant claims the trial court erred in

imposing a judicial sanction sentence for violating a void post-release control sanction.

We disagree.

      {¶ 7} Specifically, appellant argues he was not properly notified of the

consequences of violating post-release control in Case No. CR2013-0225. In reviewing

the post-release control notification language in the 2013 judgment entry (attached to the

December 5, 2016 sentencing hearing transcript as Exhibit 1), we find the language to be

sufficient under the authority of State v. Grimes, Slip Opinion No. 2017-Ohio-2927. The

transcript of the 2013 sentencing hearing has not been provided for our review; therefore,

we presume regularity in the proceeding.

      {¶ 8} The sole assignment of error is denied.
Muskingum County, Case No. CT2016-0065                                       4


      {¶ 9} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.




EEW/sg 519